Name: 96/417/EC: Council Decision of 25 June 1996 appointing five members and three alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1996-07-11

 Avis juridique important|31996D041796/417/EC: Council Decision of 25 June 1996 appointing five members and three alternate members of the Committee of the Regions Official Journal L 172 , 11/07/1996 P. 0021 - 0021COUNCIL DECISION of 25 June 1996 appointing five members and three alternate members of the Committee of the Regions (96/417/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions 94/65/EC of 26 January 1994 (1) and 95/15/EC of 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas five seats as members and three seats as alternate members of the Committee have become vacant following the resignations of Mr LÃ ©on Bollendorff, Mr Roy Cross, Mr Sepp Rieder, Mr Hans Katschthaler and Mr Josef Krainer, members, and of Mr JosÃ © Miguel GonzÃ ¡lez HernÃ ¡ndez, Mr Pedro Soto GarcÃ ­a and Mr Willy Bourg, alternate members, notified to the Council on 22 April 1996, 11 September 1995, 22 January 1996, 21 May 1996, 22 April 1996, 13 March 1996, 22 April 1996 and 3 June 1996 respectively;Having regards to the proposals from the Luxembourg, Austrian, Spanish and United Kingdom Governments,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Willy Bourg is hereby appointed a member of the Committee of the Regions in place of Mr LÃ ©on Bollendorff for the remainder of the latter's term of office, which runs until 25 January 1998.2. Ms Waltraud Klasnic is hereby appointed a member of the Committee of the Regions in place of Mr Josef Krainer for the remainder of the latter's term of office, which runs until 25 January 1998.3. Mr Anton Koczur is hereby appointed a member of the Committee of the Regions in place of Mr Sepp Rieder for the remainder of the latter's term of office, which runs until 25 January 1998.4. Mr Franz Schausberger is hereby appointed a member of the Committee of the Regions in place of Mr Hans Katschthaler for the remainder of the latter's term of office, which runs until 25 January 1998.5. Mr Robert Eccles is hereby appointed a member of the Committee of the Regions in place of Mr Roy Cross for the remainder of the latter's term of office, which runs until 25 January 1998.6. Mr Paul-Henri Meyers is hereby appointed an alternate member of the Committee of the Regions in place of Mr Willy Bourg for the remainder of the latter's term of office, which runs until 25 January 1998.7. Mr Antonio Ã ngel Castro CÃ ³rdobez is hereby appointed an alternate member of the Committee of the Regions in place of Mr JosÃ © Miguel GonzÃ ¡lez HernÃ ¡ndez for the remainder of the latter's term of office, which runs until 25 January 1998.8. Mr Emilio Del RÃ ­o Sanz is hereby appointed an alternate member of the Committee of the Regions in place of Mr Pedro Soto GarcÃ ­a for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Luxembourg, 25 June 1996.For the CouncilThe PresidentM. PINTO(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.